Citation Nr: 1635054	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-31 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 24, 2004 for the grant of service connection for major depressive disorder.

2.  Entitlement to an effective date earlier than November 24, 2004 for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for residuals of a right leg disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for residuals of a right foot fracture, to include as secondary to service-connected disabilities.

5.  Entitlement to special monthly compensation (SMC) for loss of use of the right hand. 



REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.T.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to June 1980.  

These matters come before the Board of Veterans' Appeals (Board) from December 2008 and March 2014 ratings decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  

In April 2016, Dr. E.T. testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  The Veteran did not testify.  A transcript of that hearing is of record.  

At the Board hearing, the Veteran's attorney waived RO issuance of a statement of the case (SOC) on the issues of entitlement to earlier effective dates for a TDIU and major depressive disorder and the Board took jurisdiction over both issues.  

In a November 2012 Board decision, the Board noted in the introduction section that the issues of entitlement to service connection for a right foot disability, a right leg disability and SMC were not properly before the Board because VA had not received a timely substantive appeal on those issues.  However, upon further review of the record, the Board notes that a substantive appeal (VA Form 9) was timely received by VA on December 8, 2011.  Thus, the Board does have jurisdiction to adjudicate those issues.  The Veteran's attorney, in a June 2016 brief, noted that the issues were on appeal, and he did not request a Board hearing on them.  Thus, the Board may proceed to abjudicate the issues.  The Board does not need to vacate the November 2012 decision because it did not adjudicate or dismiss the issues but merely noted that they were not on appeal.  As there was no prior decision, a vacatur is not proper.  (See 38 CFR 20.904  which addresses when an appellate decision may be vacated by the Board.)   

The issues of entitlement to an earlier effective date for the grant of a TDIU and entitlement to SMC for the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An effective date of December 8, 2000, and no earlier, is warranted for the grant of service connection for major depressive disorder based on the Veteran's Board hearing testimony which may be reasonably construed as an informal claim.

2.  The RO did not provide the Veteran with a formal claims form within one year of his December 8, 2000 informal claim.

3.  There is no evidence in the claims file received by VA prior to December 8, 2000 which can reasonably be construed as a claim for service connection for major depressive disorder.

4.  The Veteran's service connected groin flap disability does not cause or aggravate a leg disability, to include a disability manifested by stiffness, weakness, or functional impairment in motion.

5.  The Veteran does not have a right foot disability casually related to, or aggravated by, service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 8, 2000, and no earlier, for the grant of service connection for major depressive disorder have been met. 38 U.S.C.A. § 5110(a), 3.400 (2015).

2.  The criteria for service connection for a right leg disability, to include as secondary to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2015).

3.  The criteria for service connection for residuals of a right foot fracture, to include as secondary to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, with regard to the earlier effective date issue, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's attorney contends in a June 2016 brief, that the January 2013 VA examination is inadequate because it fails to contain adequate rationale and fails to consider the likelihood that the Veteran "would have broken his foot had it not been for groin injury".  The Board disagrees with the attorney's allegations.  As is discussed in further detail below, when consider with the record as a whole, the opinion is adequate, especially as it notes the lack of functional limitations, which is indicative that it would not cause a fall resulting in a broken foot.  

Legal Criteria

Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r), the effective date of an award based on new and material evidence (other than service department records) received after the final disallowance of a claim, is the date of receipt of the new claim or the date entitlement arose, whichever is later. However, an exception to this general rule is found at 38 C.F.R. § 3.156(c).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions. Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r). Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155.

Amended regulations pertaining to submission of claims, including revisions to 38 C.F.R. § 3.157, were recently issued by VA, but these regulations are effective for claims received on or after March 24, 2015, and therefore are not applicable in the present matter. See 79 Fed. Reg. 57660 (September 25, 2014). 

Under 38 C.F.R. § 3.157 in effect when the Veteran filed his claim, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  

Under 38 C.F.R. § 3.157 in effect in 1997, a report of examination or hospitalization will be accepted as an informal claim for benefits if the report relates to examination or treatment of a disability for which service-connection has previously been established, or if a formal claim was previously disallowed because of receipt of retirement pay in the case of retired members of the uniformed service, or  if pension as previously denied because a disability was not permanently and totally disabling.  38 C.F.R. § 3.157(b)(1)

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Effective date earlier than November 24, 2004 for the grant of service connection for major depressive disorder

Historically, in a memorandum dated November 23, 2004 and received by VA on November 24, 2004, the Veteran's representative at the time stated as follows:

[The Veteran] recently contacted [Disabled American Veterans] to initiate a claim with the Department of Veterans Affairs (VA) to establish entitlement to service connection for psychological damages due to his inability to gain employment, secondary to his current disabilities. 

The Veteran also submitted a VA Form 21-4138, which was received on November 24, 2004 in which he stated "I am initiating a claim for psychological damages due to my inability to work or gain employment because of [hand and groin disabilities].

In a March 2014 rating decision, the RO granted service connection for major depressive disorder effective from November 24, 2004, the date it received the above noted correspondence, which it considered as the first claim for service connection.

The Veteran contends that the effective date for the grant of service connection should be August 9, 1997, the date of a private examination report by Dr. Dusovich which reflects that the Veteran had depression prior to a rat bite and the Veteran reported that his depression had become worse since 1992 when he was bitten by a rat and the wound became infected.  This record, however, was not associated with the clams file until June 2001, when it was added to the record as part of Social Security Administration (SSA) records.  The Veteran himself did not submit the document to VA, and did not make any statement at the time VA received the record that he wished to file for VA benefits.  Thus, the August 1997 examination report cannot be accepted as an informal claim.  

Under 38 C.F.R. § 3.157 in effect in 1997, a report of examination or hospitalization will be accepted as an informal claim for benefits if the report relates to examination or treatment of a disability for which service-connection has previously been established, or if a formal claim was previously disallowed because of receipt of retirement pay in the case of retired members of the uniformed service, or if pension was previously denied because a disability was not permanently and totally disabling.  38 C.F.R. § 3.157(b)(1).  None of those criteria apply in the Veteran's case. 

The Veteran also contends that an effective date for the grant of service connection should be December 8, 2000, the date of a Board hearing on the issue of entitlement to an increased rating for residuals of a rat bite, and entitlement to a compensable evaluation for residuals of a groin flap revision.  The Veteran's attorney cites to the following testimony as the reason why an effective date of the grant of service connection for major depression should be December 8, 2000:

There is no question as to the responsibility or the reliability of the Veterans hospital that treated me back in 1992.  It is of concern to me that the percentage amount that the VA granted for the horrible ordeal I have endured these last eight years.  I have undergone numerous surgeries which has dampened every aspect of my life.  My mental state is now or never been questioned and certainly under these conditions one would think that it would be a consideration. 

The Veteran submitted the same statement in writing on December 13, 2000.

Before the rat bite which formed the basis for the eventual grant of service connection under 38 U.S.C.A. § 1151, the Veteran had already been diagnosed with an acquired psychiatric disability. 

Congress has granted the Secretary the authority to prescribe the acceptable forms of applications for benefits by claimants. See 38 U.S.C. § 501(a)(2).  The Secretary's regulations provide that a claim or application is "a formal or informal written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  The Secretary has defined an informal claim as a communication or action from the claimant, the claimant's representative, a member of Congress, or the claimant's next friend indicating intent to apply for a VA benefit. 38 C.F.R. § 3.155(a).

The Board has considered that the Veteran's testimony was reduced to writing in a transcript.  Reading the Veteran's testimony in a liberal manner, it can reasonably be found to indicate a desire to file a claim for service connection on the basis that his acquired psychiatric condition had worsened due to his hand disability.  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 
The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). 

When VA receives an informal claim for benefits, it shall forward an application form to the claimant pursuant to 38 C.F.R. § 3.155(a).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date. Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).

The Board finds that the December 8, 2000 Board hearing testimony can be reasonably construed as an informal claim, that VA did not forward the Veteran an application form based on this informal claim, and that, therefore, the Veteran is entitled to an effective date of December 8, 2000, and no earlier for the grant of service connection for his acquired psychiatric disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Leg disability

The Veteran contends that his groin scar from his surgery in 1992 causes numbness, and stiffness in that anatomical area which in turn leads to stiffness and pain in the right hip and lower extremity, which in turn caused him to fall and fracture his right foot in 2003.  The Board finds, as is discussed below, that service connection for a right leg disability is not warranted.

Historically, in March 1992, the Veteran had a rat bite on his right index finger.  He subsequently developed cellulitis.  In April and May 1992, the Veteran's right hand had surgery, to include a groin flap to the right hand.  The Veteran is in receipt of service connection for a post-operative groin flap revision. 

In March 1993 testimony at the RO, the Veteran testified that he has no feeling in his groin, and that he took no medication for his groin.  He testified that he did not have any problems with his leg or groin.  However, he also stated that it's numb in that area, and if it's cold, his leg will go stiff.  He testified as follows: "If I bend you know, it takes me a little bit of time to get up, and I got to grab on to something to get up, but other than that you know, groin or my waist has not really been a problem now since it's gotten well." (See Board hearing transcript, pages 7-9.)  The Veteran has not been shown to have the training, education, and experience necessary to provide a competent opinion regarding the groin flap surgery's effect on the joints, nerves, and/or muscles of the lower extremity.  (The Board notes that for a short time (June 1988 to August 1989), the Veteran was employed in the medical claim examiner field.  However, he has not been shown to have the competency to render an opinion that his service-connected groin disability causes his claimed symptoms of weakness, stiffness, or functional limitation.  Regardless, the VA examiner's opinions, by clinicians with more training, are more probative)

In November 1996 testimony at the RO, the Veteran testified that if he sits for long periods of time, he has a problem getting up because his leg is stiff.  He also stated that "sometimes you know I feel like I want to fall down because you know for whatever reason because of the surgery, it didn't happen before, you know, I can barely walk at times."

An August 1997 Internal Medicine Evaluation from Medical Assessment Group, South state disability benefits record reflects that the Veteran had hip flexion to 90 degrees bilaterally and knee flexion to 135 degrees bilaterally.  His ankle dorsiflexion was 20/20 degrees bilaterally, and his ankle planter flexion was 50/50 degrees bilaterally.  In essence, there was no noticeable difference in range of motion of the right lower extremity when comparing it to the left lower extremity.  It was also noted that the Veteran's gait was normal. 

A March 1999 QTC/VA examination report that the Veteran reported that he has no feeling in the right groin from the center of back to the center of the mid groin area.  He reported that he has no feeling two inches above or below the scar line.

Upon examination in 1999, there was a scar measuring about 34 cm in length that goes from around the area of the groin to around the buttocks on the right side.  There was decreased sensation about that scar to light touch.  It was well healed.  There was no disfigurement aside from the presence of the scar.  There was no tenderness or adherence.  There was mild hyperpigmentation.  There was no underlying tissue loss.  There was no limitation of function, inflammation, edema or keloid formation. 

A December 1999 VA treatment record reflects that the Veteran complained of pain and "no sensation to the right groin area" where he had his previous surgery.

The Veteran testified at the 2000 Board hearing that his groin flap is often and/or constantly sore and tender.  He also reported that he has lumps in the groin.  The Veteran testified that if he is on his knees, it is "impossible " for him to get right up.  (See Board hearing transcript, page 17.)

A March 2003 VA/QTC Internal Medicine Evaluation report reflects that the Veteran stated that as a result of his right groin flap surgery, he has numbness and pain to his right groin area.  He reported poor circulation stiffness of the right leg and an inability to stand from the stooping position normally.  The Veteran was noted to have a scar, extending around the right inguinal area.  It was 3 cm, mildly hyperpigmented, and nontender with no adherence, keloid formation, or ulceration.  The texture was soft.  It was noted that the Veteran had a "mild decline in light touch sensation over his inguinal scar."

The March 2003 report reflects that the motor function of the lower extremities was normal.  It was further noted that lower extremity sensory function was normal.  Knee and ankle deep tendon reflexes were 2+ bilaterally.  There was no evidence of complete or partial paralysis of the peripheral nerves. 

The 2003 examiner stated that there  is "sufficient evidence to support his complaint of numbness on the right groin area."  Examination revealed "decreased sensation on the right groin, however there is no objective evidence in limitation of function due to the scar on the right groin.  There is no observed difficulty in walking or limitation of movement of the right hip."

The examiner found that the inguinal scar is superficial and not poorly nourished. There was no ulceration and tenderness.  The examiner stated as follows:

There is adequate finding to support the veteran's subjective complain[t] of numbness over the scar on the right groin but not pain.  Examination shows diminished sensation to t light touch of over the scar on the right inguinal area.  There is also no objective finding to support the subjective complaints of stiffness on the right leg and inability to stand from stooping due to the scar.  As noted, there is no limitation in function or movement secondary to the scar on the right groin. 

Thus, there is consistent clinical evidence (1999 and 2003) which reflects that the Veteran's scar did not cause functional limitation and did not result in a disability of the lower extremity.  The March 1999, December 1999, and March 2003 records are all evidence against a finding that his service-connected groin disability caused functional impairment or disability of the right leg.  The Board finds the March 2003 report to be the most probative of the records because it was consistent with prior findings with regard to the effect of the disability, and notably, it was made in close proximity to the time of the Veteran's fall in June 2003.  As discussed in further detail below, the Veteran was injured in a June 2003 fall and seeks service connection for residuals of that injury. 

A June 2003 VA record reflects that the Veteran presented to the medical center reporting that he had rolled down the stairs and landed on his feet.  He reported that he started to develop pain and swelling of the right foot.  The Veteran was diagnosed with a nondisplaced fracture of the calcaneus.

A November 2003 VA primary care note reflects that the Veteran reported a right groin flap in 1992 and "throbbing pain and a lack of sensation since 1992."

A January 2004 VA clinical record reflects that the Veteran had a healed calcaneal fracture with no complaints, other than minimal swelling.  There was no pain on ambulation (the Veteran ambulated "pain free").
 
The Veteran testified at the March 2004 Board hearing that the groin flap revision causes stiffness in his right leg and groin and is painful.   He also testified that sometimes his leg "just locks.  It doesn't enable me to just get up and walk sometimes.  I can't get down on my knees and just get right up.  I need help getting up."  He stated it affected his hip, not his knee.  He also reported weakness in the right leg. (See Board hearing transcript, pages 12 and 13.)

An April 2007 VA examination report  reflects that Veteran reported that the skin on his groin is "tight" limiting his right hip motion.  He stated that this tightness of the skin makes walking, bending, stooping, squatting, and walking up and down stairs more difficult.  He reported that he has numbness from the waist running laterally to the lower 1/3 of the right lower extremity, and tingling of the lateral calcaneus area of the right foot.  He also reported that the right calcaneus injury in 2003 after the fall down his steps was due to his leg becoming numb and weak (giving way).

Upon examination in 2007, the examiner found that there is an 8 x 6 soft, non-tender mass in the right groin area which does not appear to be related to the surgical flap.  The Veteran was noted to lean to the left when squatting secondary to a complaint of right groin pain.  When asked to forward flex at the waist, the Veteran had decreased ability to flex secondary to right groin and hip pain.  The Veteran did not complain of pain the scar area during either movement. 

On examination, the Veteran had right knee range of motion from 0 to 140 degrees.  He had right hip flexion from 0 to 105/110 with no pain.  He had external right hip rotation with a complaint of pain beyond 50 degrees and internal rotation of 30/40 degrees with no pain.  He had abduction to 35/45 with no pain, adduction to 20/25 degrees, and extension to 10/15 degrees with no pain.

The examiner found that all of the Veteran's ranges of motion are within normal limits with the exception of active hip flexion.  "The only notable feature of hip motion abnormalities was in the weight bearing squatting and external rotation of the hip."

On testing, the Veteran had decreased light touch and pin prick of the scar tissue extending from .5 cm proximally to the scar and 1 cm distal to the scar.  Pin prick, light touch, and vibration were normal from the hip to the toes of the right foot.  The diagnosis was a well-healed surgical scar of the right lower quadrant. 

The April 2007 VA examination report reflects the opinion of the examiner as follows:

Any problem related to right hip and lower extremity dysfunction is much more likely than not related to the osteoarthritic condition of the right hip, which is totally unrelated to the right groin flap revision residuals.  There is no loss of range of motion related to scar residuals.  

The right groin flap scar in no way causes any right lower extremity disability, including neurological deficits.  It is far more likely that any neurological complaints are related to the right hip osteoarthritis and possibly, the now healed right calcaneus fracture.  

Right groin flap revision is primarily superficial in nature.  No soft tissue damage other than to the skin was sustained.  Skin is not poorly nourished, repeatedly ulcerated, or tender and painful on examination.  The only scar abnormalities of any significance, that, is noted, is thinning of the scar tissue, without breakdown, and some dryness of the scar. 

Lastly, there is zero impact of the service-connected scar on the veteran's ability to obtain or maintain gainful employment. 

The Board finds that this April 2007 is also probative of the issue as it considers the Veteran's disability and provides an adequate rationale. 

An October 2007 VA record reflects that upon examination, pain was not reproducible with palpation.  There was no allodynia on the right hip/groin.  It was noted that the Veteran had decreased sensation on the right hip/groin area of the previous surgical incision site but all other dermatomes were intact.

A November 2007 VA record reflects that the Veteran had mild degenerative arthritis of both hips upon imaging.  It was noted that the Veteran had weakness in the quads.  He also had "slightly limited scar tissue" that that may be the cause of the pulling sensation upon twisting.

2008 VA records reflect hip pain.  A May2008 record reflects that the Veteran reported chronic right lower extremity weakness and numbness around the surgical site of the groin resulting in difficulty walking up stairs and reported multiple falls since the injury to leg giving out when he puts down.  The clinician did not provide any rationale as to how the scar or groin surgery causes lower extremity symptoms but appeared to merely restate the Veteran's reported history, which was previously found to not have a competent objective basis, as noted above.

A June 2008 VA record reflects that the Veteran had longitudinal scars along the inguinal crease.  Upon palpation, the examiner noted "multiple areas of keloid formation with scarring, scars attached to underlying muscle in several locations.  Range of motion was within normal limits.  The clinician opined that the Veteran had "groin muscle graph surgery" in 1992 and that his right groin pain is likely secondary to the scar tissue that has formed over the graft site which is pulling on the underlying muscle when he moves.  The examiner stated that the Veteran's right lower extremity weakness and falls is likely LMN (lower motor neuron) with a working diagnosis of mononeuropathy multipliex vs. lumbar radiculopathy.  The Board finds that this opinion lacks some probative value to support a finding that the Veteran's right lower extremity weakness is related to his groin surgery.  Rather the examiner has provided two etiologies without an adequate rationale that they are related to his groin surgery.   

An October 2008 VA note reflects that the Veteran reported right groin pain ever since surgery in 1992 and that the pain is throbbing.  Upon inspection, he had a surgical scar around the right waist to the right groin.  It was well healed.  He had absent sensation around the surgical scar and below and numbness around the right lateral thigh.  The clinician found that the groin pain was likely neuropathic related to the  surgery.  Again, the Board finds that this opinion lacks probative value as to whether the Veteran's groin disability caused, or aggravated a right leg disability.  The Veteran's statement of groin pain since surgery is not supported by the record, the clinician had not reviewed the Veteran's surgical records.  Moreover, the clinician did not provide an opinion with adequate rationale that the Veteran's groin disability would as likely as not cause functional limitation or a disability of the leg.  
 
A November 2008 VA General Medical examination report reflects that the Veteran reported no breakdown of the groin scar.  The Veteran reported that the scar is tender and painful and pulls on walking or lifting the right knee in climbing.  The examiner found that there was underlying soft tissue damage.  The examiner found that the Veteran had decreased light touch and pinprick of the scar, extending .5 cm proximal from the scar and 1.0 cm distally.  The diagnosis was a well healed tender graft (flap) scar.  The examiner noted that the Veteran had superficial right groin pain with right leg external rotation and numbness around the right lateral thigh due to a surgical scar around the right waist to the right groin.  The clinician stated that the Veteran's groin pain is likely from neuropathic pain related to the surgery.   The clinician did not provide an opinion with adequate rationale that the Veteran's groin disability would as likely as not cause functional limitation or a disability of the leg.  

An October 2013 VA record reflects a diagnosis of myofascial hip pain. 

A January 2013 VA examination report reflects that the Veteran reported that he uses a cane due to the donor site in his right groin as well as a history of a fall with a right ankle fracture.  The examiner found that there was a 25cm linear scar along the right side of the Veteran's anterior trunk which traveled through the right groin.  The examiner stated as follows "The scar in the right groin does not significantly limit the [range of motion] of the RIGHT leg/hip.  The veteran's primary complaint is the numbness of the overlying skin."

The examiner also stated as follows "there is no functional loss of the use of the RIGHT hip or leg associated with [the groin scar].  The condition does not prevent him from obtaining or maintaining gainful employment." 

The Board acknowledges that clinicians have proposed various etiologies for the Veteran's hip pain.  The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury or his service-connected disability and his current condition, not to identify the actual etiology of the condition. See Hickson v. West, 12 Vet.App. 247 (1999).  The most probative evidence reflects that the Veteran's service-connected disability is manifested by numbness and/or some slight tenderness over the scar and in proximity to the scar with no functional limitation.  There is no competent credible evidence that the Veteran's osteoarthritis of the hip is causally related to, or aggravated by, service or a service-connected disability.  There is also no opinion supported by adequate rationale as to how the Veteran's groin flap procedure would involve injury to the hip, or leg or nerve damage to the groin, hip, or leg such as to cause a disability. 

The Board has considered all of the pertinent evidence of record, to include that noted above, and finds that the evidence does not support a finding of a right leg disability which warrants service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right Foot Disability

As noted above, the Veteran sustained a right foot injury in 2003 when he reportedly fell down stairs.  The Board finds that the most probative evidence of record does not support a finding that the Veteran has weakness, pain, or another symptom due to a service-connected disability which is as likely as not to have caused him to fall down stairs and injury his foot.

The Board is mindful that the Veteran is competent to state symptoms such as pain, weakness, and stiffness.  The Board also notes that for a short time (June 1988 to August 1989), the Veteran was employed in the medical claim examiner field.  However, he has not been shown to have the competency to render an opinion that his service-connected groin disability causes weakness, stiffness, pain or other symptoms which cause him to have difficulty with walking and/or steps.  In this regard, the Board notes that even if he has more education than a lay person, the VA examiners, who have more training, are more competent.  The Board finds that the VA examination reports (e.g. 1999, 2003, 2007, and 2013) are the most probative.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 
 
The Board has considered the opinions that the Veteran has leg weakness, pain, and stiffness due to his groin flap procedure/scar; however, adequate rationale was not provided and the clinicians did not have the benefit of review of the claims file.  Their opinions were largely based on the Veteran's self-reported history.  In this regard, the Board notes that the Veteran reported that he has had pain and leg problems since the surgery.  However, as noted above, this is not supported.  The most probative evidence does not support a finding that a service-connected disability caused the Veteran to fall and break his foot.

In sum, the most probative evidence of record is against a finding that service connection is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An effective date of December 8, 2000, and no earlier is granted for the award of service connection for major depressive disorder.

Entitlement to service connection for residuals of a right foot fracture, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for residuals of a right leg disability, to include as secondary to service-connected disabilities, is denied.



REMAND

Entitlement to an effective date earlier than November 24, 2004 for the grant of a total disability rating based on individual unemployability

The Veteran's attorney has offered the following dates as possible effective dates for the grant of a TDIU: the 1992 date referenced in Dr. G. Jafferi's report ; the November 1996 RO hearing, an August 1997 medical report from Dr. G. Jafferi, a March 2003 report by Dr. M. Sourehnissani.

Initially, the Board notes that the Veteran's only service connected disability prior to August 25, 1994 was a noncompensable right ring finger tip fracture.  

In the decision above, the Board has granted an effective date of December 8, 2000 for service connection for major depressive disorder.  Thus, the RO must now assign a rating for the period from December 8, 2000 to November 24, 2004.  The Board's adjudication of the issue of an earlier effective date for a TDIU is premature prior to RO action. 

SMC for right hand disability

SMC is a monetary benefit that is paid for service-connected disabilities which result in impairment of the senses, loss or loss of use (of the extremities, creative organ, breast, or buttocks), or which render the Veteran housebound or in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114. SMC will be awarded for the anatomical loss of a hand, or where there is "loss of use" of the hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(2); 4.63. "Loss of use of the hand" means that no effective function remains other than that which would be equally well-served by an amputation stump below the elbow with use of a suitable prosthetic appliance.  Tucker v. West, 11 Vet. App. 369, 373 (1998) "Effective function" may include, for example, the ability to pick up coins from a table, grasp tools or eating utensils, and fasten clothes.  38 C.F.R. § 3.350(a)(2). 

In a June 2016 brief, the Veteran's attorney contends that the Veteran's right hand has "zero effect on his ability to complete ADLs and that he accomplishes most of those tasks with his left hand.  [The Veteran]'s right hand function is no greater than would be achieved with a prosthesis." 

A January 2013 VA General Medical Examination report reflects limited use of the right hand with all five digits affected.  There was no objective evidence of painful motion.  The examiner found that the Veteran had less movement than normal, weakened movement, and incoordination of all digits.  He had hand grip strength of 3/5.  The examiner found that the Veteran's hand still had effective function (the Veteran would not be equally well served by amputation with prosthesis.)  It was noted that the Veteran can no longer write legibly with his right hand, cannot hold or carry objects of any significant weight, and cannot perform all of his ALDs without some difficulty or assistance from others.  The examiner stated that the range of motion of the Veteran's right hand is limited secondary to redundant tissue located between the right index and long fingers, and additional limitation of range of motion to grip and decreased grip strength.  

The Veteran reported that he is unable to use a computer mouse, and that he has difficulty with ADLs that require two hands or some degree of manual dexterity to the right hand.

The Veteran testified at the 1996 RO hearing that his forefinger, middle finger, and thumb are affected, but that this ring finger and little finger are "more or less okay".

The Veteran testified at the 2000 Board hearing that he has difficulty with writing and picking up items.  He testified that he can write for five to six minutes and then must take a break to give his fingers a chance to rest.

The Veteran testified at the March 2004 Board hearing that he needs help preparing meals, cleaning his house, getting to doctor's visits, and "things of that nature."  He testified that he had "not any real use [of the right hand] because the first three digits or first three fingers of my right hand, which is actually the problem.  I can't actually do anything with my small finger and my ring finger on my right hand."

The Veteran testified that when he grasps, he has to use his little finger and his ring finger to help him.  He stated that when he holds things, he does not have much power or strength to "hold on to even a glass of water."

The Board finds that a supplemental opinion which addresses the specific function which the Veteran has may be useful to the Board (e.g. does the Veteran have the ability to pick up items, ability to use a zipper, or grasp and turn a door knob, ability to sense temperature of hot and cold).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental clinical opinion to the January 2013 VA General Medical Examination.  The clinician should specify the actual function which the Veteran retains for his right hand by providing examples (e.g. can he pick up items, can he feel hot and cold temperatures allowing him to protect himself from hazards, can he grasp items, such as a doorknob, and turn them, can he use a zipper.)

If the clinician cannot render an opinion without another examination, the Veteran should be scheduled for such. 

2. Assign a rating for the Veteran's service-connected major depressive disorder from December 8, 2000 to November 24, 2004.  

3.  Thereafter, readjudicate the issue of entitlement to a TDIU prior to November 24, 2004, to include whether referral to the Under Secretary for Benefits or the Director of compensation an Pension Services is warranted for consideration of assignment of a TDIU on an extra-schedular basis, and the issue of entitlement to special monthly compensation (SMC) for the right hand.  

If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


